Citation Nr: 1754526	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  13-32 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

2.  Entitlement to an initial compensable rating for esophageal ulcers with esophagitis.

3.  Entitlement to an initial compensable rating for residual port hole scars, status post right shoulder arthroscopic surgery.

4.  Entitlement to an initial compensable rating for residuals of surgical shortening of the right shoulder distal clavicle.

5.  Entitlement to an initial compensable rating for degenerative disc disease of the lumbar spine. 




REPRESENTATION

Appellant represented by:	Virginia Noble, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.B. McDonald, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 2007 to April 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in February and May 2013 by a Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection and established the initial ratings from which higher evaluations are not sought on appeal.

The Veteran appeared before the undersigned Veterans Law Judge in a videoconference hearing in February 2017 to present testimony on the issues on appeal.  

The issues of increased initial ratings for the Veteran's lumbar spine and right shoulder disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On the record at his February 2017 hearing, the Veteran withdrew his appeal on the issue of entitlement to an initial rating in excess of 10 percent for GERD. 

2.  On the record at his February 2017 hearing, the Veteran withdrew his appeal on the issue of entitlement to an initial compensable rating for esophageal ulcers with esophagitis.

3.  On the record at his February 2017 hearing, the Veteran withdrew his appeal on the issue of entitlement to an initial compensable rating for residual port hole scars, status post right shoulder arthroscopic surgery.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for the issue of entitlement to an initial rating in excess of 10 percent for GERD have been met. 38 U.S.C. § 7105 (d)(1) (2012); 38 C.F.R. § 20.204 (2017).   

2.  The criteria for withdrawal of the appeal for the issue of entitlement to an initial compensable rating for esophageal ulcers with esophagitis have been met. 38 U.S.C. § 7105(d)(1) (2012); 38 C.F.R. § 20.204 (2017).   

3.  The criteria for withdrawal of the appeal for the issue of entitlement to an initial compensable rating for residual port hole scars, status post right shoulder arthroscopic surgery have been met. 38 U.S.C. § 7105(d)(1) (2012); 38 C.F.R. 
§ 20.204 (2017).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An appeal may be withdrawn as to any or all issues involved in an appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204. Withdrawal may be made by a Veteran or by his or her authorized representative.  Id. 

In this case, at his February 2017 videoconference hearing before the undersigned, and prior to the promulgation of a decision in the appeal, the Veteran's attorney indicated the intent to withdraw the appeals on the issues of entitlement to an initial rating in excess of 10 percent for GERD, and initial compensable ratings for esophageal ulcers with esophagitis, and residual port hole scars, status post right shoulder arthroscopic surgery.  The Veteran confirmed his desire to withdraw these issues on the record at the hearing.  Hearing transcript, February 2017.  As there now remains no allegation of error of fact or law for appellate consideration, the Board does not have jurisdiction to review these claims and they are dismissed.


ORDER

The claim for entitlement to an initial rating in excess of 10 percent for GERD is dismissed. 

The claim for entitlement to an initial compensable rating for esophageal ulcers with esophagitis is dismissed. 

The claim for entitlement to an initial compensable rating for residual port hole scars, status post right shoulder arthroscopic surgery is dismissed. 


REMAND

Additional evidentiary development must be performed before the Board may adjudicate the claims of entitlement to increased ratings for the Veteran's lumbar spine and right shoulder disabilities.  
The Veteran has asserted that these conditions have increased in severity since his last VA examination in January 2012.  Hearing transcript, February 2017.  As such, the Board finds that contemporaneous VA examinations are warranted. 

The Veteran has also submitted private evaluation records in conjunction with his claim.  See Physical therapy evaluation, February 2017.  He should be provided with the necessary information that is required for VA to assist him in obtaining additional records from those, or other, private medical providers should he wish to associate those records with his claim for benefits.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his service-connected low back and right shoulder disabilities.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

2.  After any medical treatment records identified above have been associated with the claims file (to the extent possible), schedule the Veteran for examination, or examinations, with a medical professional of sufficient expertise to determine the current severity of his service-connected lumbar spine and right shoulder disabilities.  All indicated studies or diagnostic tests should be performed.  The examiner should test the range of motion of the joints in active motion, passive motion, weight-bearing, and nonweight-bearing capacities.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 
The examiner should report the range of motion in degrees and comment on the presence and extent of any painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  If such is not possible, the examiner should explain why. 

The degree at which objective evidence of painful motion (such as grimacing, guarding, etc.) is shown should be noted, where applicable. 

With respect to examination of the Veteran's shoulder disability, the examiner is also specifically requested to make a determination as to the Veteran's dominant hand.  In this regard, the examiner's attention is invited to the March 2017 post-hearing memorandum and attached physical therapy evaluation in which the Veteran is described as writing with his left hand, but performing other activities with his right hand.

3.  Thereafter, readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case which addresses all evidence associated with the claims file since the last Statement of the Case.  The Veteran should be afforded the applicable time period in which to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


